Name: Council Regulation (EEC) No 2824/86 of 11 September 1986 concerning exports of semi-finished iron and steel products to the United States of America
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  America
 Date Published: nan

 No L 262/6 Official Journal of the European Communities 13 . 9 . 86 COUNCIL REGULATION (EEC) No 2824/86 of 11 September 1986 concerning exports of semi-finished iron and steel products to the United States of America amended by Regulation (EEC) No 2823/86 (3), of Community origin exported from the Community before 15 September 1986 but which have not been entered into the United States of America, nor withdrawn from a ware ­ house, for consumption before 15 September 1986, the Commission shall issue ad hoc Community export certifi ­ cates and transmit them to the American authorities, provided that applications are made therefor to the Commission by the Community exporter concerned before 31 October 1986 . Article 2 Applications for ad hoc certificates shall contain the information set out in Article 7 of Commission Regula ­ tion (EEC) No 2874/82 (4), as last amended by Regulation (EEC) No 2826/86 Q, together with the name and address of the producer of the products and a statement as to whether they are ' slabs' or 'blooms and/or billets '. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has concluded an Arrangement in the form of an Exchange of Letters with the United States of Amercia amending the Arrangement of 21 October 1982 concerning trade in certain steel products ('), hereinafter referred to as 'the Arrangement' ; whereas these arrangements cover only exports from the Community as constituted on 31 December 1985 ; Whereas the Arrangement provides that exports to the United States of semi-finished iron and steel products , originating in the Community, are limited to a certain level during a fixed period ; whereas the Arrangement contains specific provisions for semi-finished iron and steel products exported from the Community before 15 September 1986 but which have not been entered, or withdrawn from a warehouse , for consumption in the United States before 15 September 1986 ; Whereas the Arrangement stipulates stipulates that these products will not be admitted unless the are covered by an ad hoc Community export certificate issued by the Community to exporters who apply therefor before 31 October 1986 ; Whereas to enable these products to be admitted to the United States as rapidly as possible , it is necessary for the Commission to issue these certificates and transmit them to the American authorities ; Whereas it is envisaged that the quantities covered by such ad hoc certificates will be counted against the share of the total export possibilities allocated to the Member States concerned , Article 3 In the event that the quantities covered by these ad hoc certificates lead to an adjustment of the Community's export limits established by the Arrangement, those quan ­ tities shall be counted against the share of the total export possibilities allocated to the Member States concerned . Article 4 For the purposes of applying this Regulation the term 'Community' shall be taken to mean the Community as constituted on 31 December 1985 and the term 'Member States ' shall be taken to include neither Spain nor Portugal . HAS ADOPTED THIS REGULATION : Article 5 This Regulation, shall enter into force on the date of its publication in the Official Journal of the European Communities. Article 1 For all semi-finished iron and steel products as defined in Annex I to Regulation (EEC) No 2870/82 (2), as last (') See page 21 of this Official Journal . 2) OJ No L 307, 1 . 11 . 1982, p. 3 . (3 ) See page 1 of this Official Journal . (4) OJ No L 307, 1 . 11 . 1982, p. 56 . See page 9 of this Official Journal . 13 . 9 . 86 Official Journal of the European Communities No L 262/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 September 1986 . For the Council The President G. HOWE I